REGAN, Judge.
Plaintiff, Edgar Sapir, operator of a 1955 Chevrolet automobile, instituted this suit against the defendants, the Sewerage and Water Board of the City of New Orleans, and the City of New Orleans, in solido, endeavoring to recover the sum of $530 for personal injuries and medical expenses incurred on August 26, 1958, at 1:45 a.m., as a result of his driving into a huge mound of mud located in Jefferson Avenue in the City of New Orleans, which plaintiff asserted was caused by the sole negligence of the defendants.
Defendants answered, denied negligence and in the alternative, pleaded the contributory negligence of the plaintiff.
From a judgment dismissing plaintiff’s suit, the plaintiff prosecutes this appeal. *287Defendant City of New Orleans answered the appeal, praying that plaintiff be condemned to pay costs incurred in both courts.
This litigation emanates from the same accident, the facts and pertinent issues of which are identical with those revealed in the case of Sapir v. Sewerage & Water Board of the City of New Orleans et al., La.App., 127 So.2d 283; therefore, for the reasons stated therein, this judgment is affirmed, plaintiff to pay all costs incurred in both courts.
Affirmed.